224 F.2d 283
Hubert D. HORN and Ruth Horn, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 15358.
United States Court of Appeals Eighth Circuit.
June 16, 1955.

Hubert W. Baird, Lincoln, Neb., for petitioners.
H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack, Chief, Appellate Section, U.S. Dept. of Justice, Washington, D.C., for respondent.
PER CURIAM.


1
Petition to review decision of the Tax Court of the United States docketed and dismissed for want of prosecution, on motion of respondent.